Conviction for robbery; punishment, ten years in the penitentiary.
Appellant relied on the defense of an alibi, and by a number of his relatives showed that he was in another and different place at the time of the alleged robbery. This presented a question of fact which the jury resolved against appellant. We are of opinion the evidence is ample to sustain the conviction.
Bill of exceptions Nos. 2, 3, 4 and 7 complain of the sustaining of the State's objections to certain questions, the ground of complaint being that appellant's right to cross-examine the State witnesses was thus unduly limited. One of the questions thus objected to was "Why have you changed your testimony from 'He was standing on the edge of this porch,' and now say 'He was standing on the edge of this porch in front of this door.' " The matters in the other bills mentioned are of about the same degree of materiality. We do not think any right of appellant was taken from him by the refusal of the court to permit or compel the answering of such questions. *Page 213 
Bill of exceptions No. 5 sets out a statement made by appellant's counsel to the court apparently, admitting that he had asked leading questions, etc., and that thereupon the court said that if another such statement was made by counsel he would be fined. We fail to see how this could have injured the rights of appellant.
Bill of exceptions No. 6 is so framed as that we are unable to ascertain the point of complaint, or to make any ruling further regarding same. Bill of exceptions No. 8 sets out a question asked, and the objection made, but fails to inform us what answer, if any, was given by appellant in response to the question. In the absence of a statement of the answer made, we can not appraise the supposed injury.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.